 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAURA LESKINEN,                                   No. 2:18-cv-0453-TLN-KJN PS
12                       Plaintiff,
13           v.                                         ORDER
14    SONNY PERDUE, Secretary of the United
      States Department of Agriculture,
15

16                       Defendant.
17

18          On February 21, 2019, plaintiff filed a request to exceed the 20-page limitation set by the

19   assigned district judge’s standing order for her opposition brief to defendant’s motion for

20   summary judgment. (ECF No. 45.) Defendant opposes the motion. (ECF No. 46.)

21          Plaintiff fails to show good cause to exceed the page limit, especially given that

22   defendant’s motion for summary judgment is only 15 pages long.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s motion to exceed the page limit (ECF No. 45) is DENIED.

25          2. Any pages of briefing exceeding the 20 page-limit will not be considered by the court.

26   Dated: February 27, 2019

27

28
                                                       1
